Name: Commission Implementing Regulation (EU) NoÃ 1089/2012 of 19Ã November 2012 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: tariff policy;  communications;  electronics and electrical engineering
 Date Published: nan

 22.11.2012 EN Official Journal of the European Union L 323/10 COMMISSION IMPLEMENTING REGULATION (EU) No 1089/2012 of 19 November 2012 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of three months under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 November 2012. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) An electronic apparatus (so-called multi-switch) in a housing with dimensions of approximately 26 Ã  12 Ã  7 cm, equipped with the following interfaces:  four intermediate frequency inputs with level adjuster for low noise block (LNB) down-converters,  one input with level adjuster for terrestrial TV aerials,  four outputs for connection of satellite receivers. It has a built-in amplifier for compensating cable loss. The apparatus is designed for use in multi-subscriber systems for television reception via satellite, such as quad LNB systems. It enables several satellite receivers to receive different television signals via one satellite dish, but does not convert nor modify the signals. The apparatus also allows distribution of one terrestrial TV signal. 8543 70 90 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 8543, 8543 70 and 8543 70 90. Given that the apparatus only allows the distribution of television signals, and given that the satellite aerial can function without the apparatus, the apparatus is not considered essential for the functioning of the aerial. Consequently, classification as a part of an aerial of heading 8529 is excluded. The apparatus is therefore to be classified under CN code 8543 70 90 as an apparatus having an individual function not specified or included elsewhere in Chapter 85.